Citation Nr: 1417913	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-30 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, to include myocardial infarction.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include panic attacks.

3.  Entitlement to compensation benefits for right eye blindness under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran in this case served on active duty from November 1972 to July 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from January 2010 and May 2012 rating decisions of the VA Regional Office (RO) in Indianapolis, Indiana.

To adequately reflect the current claims, the issues on appeal have been amended on the title page accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains documents pertinent to the issues on appeal, including correspondence and the Veteran's February 2014 death certificate.


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the appellant had passed away on February [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claim to reopen a claim of entitlement to service connection for a heart disorder, to include myocardial infarction, the claim to reopen a claim of entitlement to service connection for a psychiatric disorder, to include panic attacks, and the claim of entitlement to compensation benefits for right eye blindness under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


